947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.G & M OIL COMPANY, INCORPORATED;  G & M Terminal,Incorporated, Plaintiffs-Appellants,v.GLENFED FINANCIAL CORPORATION, Defendant-Appellee.
No. 91-1426.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 1, 1991.Decided Nov. 7, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CA-88-2884-R)
Argued:  Norris Carlton Ramsey, Norris C. Ramsey, P.A., Baltimore, Md., for appellant;  James Lindsay Shea, Venable, Baetjer & Howard, Baltimore, Md., for appellee.
On Brief:  John A. McCauley, Michael Davis, Venable, Baetjer & Howard, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, Circuit Judge, BUTZNER, Senior Circuit Judge, and JAMES H. MICHAEL, Jr., United States District Judge for the Western District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
G & M Oil Company appeals the district court's order granting summary judgment for defendant Glenfed Financial Corporation on claims arising from failed negotiations for a financing agreement.   The district court determined that correspondence between the parties constituted negotiations to enter a financing agreement upon the fulfillment of certain conditions which were never fulfilled, rather than a contract whereby Glenfed Financial agreed to provide financing to G & M Oil.   After reviewing the record and hearing oral arguments, we are convinced that the district court properly concluded that G & M Oil did not satisfy conditions necessary for Glenfed Financial to continue negotiations to provide financing to G & M Oil, nor the conditions which the parties determined would be required for Glenfed Financial to enter a contract to provide financing to G & M Oil.   Accordingly, we affirm on the findings and reasoning of the district court.   G & M Oil Co. v. Glenfed Fin.  Corp., CA-88-2884-R (D.Md. Jan. 10, 1991);  G & M Oil Co. v. Glenfed Fin.  Corp., CA-88-2884-% (D.Md. Dec. 21, 1989).


2
AFFIRMED.